Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 28 July 2022, claims 1-3, 7-14, 18-20 are amended and claims 4-6 and 15-17 are cancelled.  Claims 1-3, 7-14, 18-20 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 28 July 2022 new rejections are presented corresponding to the amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-14, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 19 require that the first and second nanoparticles are mixed to form an ink “within the additive manufacturing apparatus.”   This feature is not disclosed at any place in the specification.  Instead what is disclosed repeatedly is that either separate inks are supplied that are then deposited in the layers, or that an ink is “pre-mixed” and fed to the machine (for example [0027] or [0032] of application as published).  What is now claimed is different from what was disclosed previously and is new matter.  
  Each of claims 2-3, 7-14, and 18 depends from claim 1 and is also not described.  
Claim 20 requires providing an ink with nanoparticles of a material formed from a multiple element equi-component alloy. This feature is not disclosed at any place in the specification.  Instead what is disclosed is providing nanoparticles of a plurality of elements forming a multiple principal element alloy (published specification at [0030], fig 3 and Fig 5).   This feature is important because applicant discloses that the different sizes of the particles enact grain growth control (published specification at [0030], fig 3 and Fig 5).  What is now claimed is different from what was disclosed by applicant as being the invention.  Nanoparticles “formed of an equi-component multiple principle element alloy” is different in scope from nanoparticles of a plurality of elements forming a multiple principal element alloy  What is claimed is new matter. 


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are considered now.
 (A) The breadth of the claims.  In this case, what is claimed is considered too broad to be enabled.  Claims 1 and 19 require “providing or obtaining nanoparticles” of a “bulk material” and a “dopant material.”  No further description of these steps is provided in the specification.  
Claim 20 includes “providing an ink” that includes at least four elements forming a multiple principal element alloy.  No further description is included as to what elements would or would not work, or what would be desirable in the invention, or how to make or to use them in the invention.  The burden of determining how to make and use the invention is undue.  The skilled artisan is left to determine what elements to use, what proportions of them to use, what means would be used to place them in a carrier to make an ink, what temperatures and sintering conditions would be used, etc., because claim 20 encompasses all materials with at least four elements that are possible to create, without meaningful limits.  
There is no description as to what actions would be needed to “provide” these materials in an ink.  Applicant clearly envisions that the nanoparticles are entrained in a carrier liquid, but there is no description as to what would be needed to create such a nanoparticle suspension from varying materials.  No materials are even listed that would be suitable for practice of the invention.  Only broad categories of “metals, metal oxides…” etc are mentioned in applicant’s claims, from a different embodiment.  It is not clear if any elements would be particularly desirable or not desirable, for example, as by causing grain growth instead of moderating grain growth.  Did applicant invent a method that uses all materials without caveat?  Very specific functionality of preventing grain growth is described in the specification, without any specificity of the materials that would do this in the claims or in the specification.  The skilled artisan has an undue burden to determine what would fall in the metes and bounds of the invention or not.
 (B) The nature of the invention.  The nature of the invention is a process for making undescribed “equi-component multiple principle element alloy.”   It is not clear what the scope of this is, as different materials would tend to be have wildly differently.  No examples are given as to what to select or what would work or not, and no direction is provided as to how to determine same. Further, what is now claimed is different from what is disclosed in the specification.  Applicant discloses that the different sizes of the particles enact grain growth control (published specification at [0030], fig 3 and Fig 5).  At no point is this feature now claimed, and it is not clear whether the invention would even function without the operating principle being present. 
(C) The state of the prior art.  No prior art is listed by applicant as being exemplary for making “equi-component multiple principle element alloy.”   
(D) The level of one of ordinary skill.  The level of the skilled artisan is not considered to be prejudicial to enablement in this case. 
(E) The level of predictability in the art.  The art is considered to be predictable enough to not be prejudicial to enablement. 
(F) The amount of direction provided by the inventor.  No direction is presented as to how to select suitable elements for a multiple principal element alloy  No description is provided as to how to “provide” nanoparticles of these unnamed materials.  These steps are listed ad hominem only.
(G) The existence of working examples.  No examples are described.  There is no description in the specification that this invention was reduced to practice.  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The quantity of experimentation is an undue burden that defeats enablement in this case.  There is no direction as to how to select materials, how to “provide” nanoparticles, what would be needed for the additive manufacturing apparatus, what conditions would be needed for sintering, or what combinations of these would be suitable for the “component of a gas turbine.”  The skilled artisan is left with an enormous burden to practice any of what is in claim 20.    It is not clear if any elements would be particularly desirable or not desirable, for example, as by causing grain growth instead of moderating grain growth.  The invention covered in claim 20 is not commensurate in scope with what si described in the specification, that different sizes of the particles enact grain growth control (published specification at [0030], fig 3 and Fig 5).  An undue amount of experimentation would be necessary to practice the scope of what is now claimed for this reason as well. 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 depends from itself.  A claim cannot depend from itself.  For purposes of examination against the art ONLY, it will be interpreted that applicant intended to invoke dependency on claim 2.  

Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive.
Applicant argues that the invention of claim 1 is enabled by the specification.  Specifically applicant argues that the skill level of the practitioner of additive manufacturing of turbine blades would be high enough to make and use what is claimed in claim 1 based on the instant disclosure.  Applicant argues that the skilled artisan would be able to select materials suitable, for example.  While not necessarily agreeing with applicant’s argument, no enablement rejection is made over claim 1 at this time. 
Applicant’s arguments are equally applied to claim 20.  These arguments are not persuasive.  Applicant’s amendment changes the scope of claim 20.  Claim 20 is now well outside the scope of what applicant discloses in the specification, and the broader claim is not enabled by the specification. 
Applicant argues that the prior art does not teach wherein the ink is mixed within the additive manufacturing apparatus. Indeed, it appears that the prior art envisions mixing at some point outside of the apparatus, such as by purchasing commercially available inks, for example.  No rejection is made over Fratello at this time.  Rejections are made under 35 USC 112 for lack of description, as applicant’s specification at no place describes this feature.  The “pre-mixing” disclosed in the spec is in no way “mixing, within the additive manufacturing apparatus” as now claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734